Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ralph and Beverly Byrd appeal the district court’s order affirming the bankruptcy court’s order appointing a Chapter 11 trustee, denying their motion for reconsideration of the appointment, approving the applications to employ special counsel to the trustee, and approving the application for compensation. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Byrd v. Johnson, 467 B.R. 832 (D.Md.2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.